Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-48 are pending. 
Priority
This application is a continuation of US 16/392,131 filed 4/23/2019 now  US 10806724 ,  and which is a continuation of US 15/713,769 filed 9/25/2017  now US  10335399 , and claims priority  to US 62/400,150 filed 9/27/2016. 
Information Disclosure Statement
The WO documents were not considered as many of them have not been submitted in this application and they are not in the parent applications either. 
Only 9 references are submitted in the parent, whereas the 1449 in the instant application has 17 foreign references cited. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10806724. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are drawn to compounds and composition of the same compounds and the instant application 

s 31-48 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10335399 Although the claims at issue are not identical, they are not patentably distinct from each other because the patents discloses the same compounds and also the pharmaceutical compositions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some mGluR2  IC50 values does not reasonably provide enablement for treating Alzheimer disease, schizophrenia or sleep disorders, mood disorders.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  


1) The breadth of the claims: The instant claims encompass many compounds with a different core and different groups hanging off of it and they are drawn to a pharmaceutical use of treating Alzheimer, mood disorders, schizoohrenia..
2) The nature of the invention: The invention is a chemical compound used as a pharmaceutical.

3) The state of the prior art: The state of the prior art  is that the  drugs and the enzymes react in a lock and key mechanism and the structure of the compound has to be specific. Even a difference of a methyl group verses a hydrogen changes the properties altogether. A good example is a theophylline verses caffeine. They differ by just a methyl group but one of them has a pharmaceutical use as a bronchodilator. There is no absolute predictability and no established correlation between the different substitutions on a core that they would all behave in the exact same way. Additionally it involves  screening  in vitro and invivo to determine which compounds  exhibit  the desired pharmacological activities. There is no  absolute predictability  and no established  correlation between  in vitro  activity and the treatment   of diseases as the in vitro data  is not a reliable  predictor  of success  even in view  of the  seemingly high level  of skill  in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  

5) The level of predictability in the art: 
In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).


6) The amount of direction provided by the inventor: The inventor provides very little direction in the instant specification. On page 121 and 122 there is some IC 50 data for mGluR2.
 
7) The existence of working examples: The instant specification does not have and nexus to show that having this variable activity ranging from 6 to >3000 can treat all the various disorders. 
Christian Wood et al  in the article  for Investigating the role of mGluR2 verses nGluR3…  it is clear that a lot more  work is needed to show that it does treat disorders such as schizophrenia. See last para in the first column  on page 247, “ Despite their obvious potential as novel drug targets, progress to the clinic with group II ligands has not yet been successful with recent failures of the mixed mGluR2/3 agonist LY2140023 in Phase II and Phase III clinical trials for schizophrenia”. 
Also see 
    PNG
    media_image1.png
    224
    394
    media_image1.png
    Greyscale


And page 257

    PNG
    media_image2.png
    73
    364
    media_image2.png
    Greyscale


So even after applicants invention it is clear that the receptor mGluR2/3 shows limited success. 

Caruci et al also suggests that mGlu2/3 receptor agonist is entirely mediated by mGluR3 receptor and that activation of mGluR2  receptor may be harmful to neurons. (Cortiet al 2007.) page 619.  In the last para, there is a suggestion that it should be examined and there is not showing that AD can be treated.
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In view of all the above factors, guidance and state of the art without showing a clear nexus between the receptor and treatment, and the data provided is so variable that it is impossible that they would treat all the various disorders. There is nothing even after applicants filing date that these disorders can be treated, and therefore it would require an undue amount of experimentation to use the invention of the claims to treat the diseases such as AD, mood disorders, sleep disorders and schizophrenia.

	Taking the above eight factors into consideration, it is not seen where the instant specification enables the ordinary artisan to make and/or use the instantly claimed invention.  


Genetech Inc Vs Nova Nordisk  42 USPQ 2d 1001.
“A patent is not a   hunting license. It is not a reward for search but   compensation for its successful conclusion and patent protection is granted in return   for an enabling disclosure  of an invention , not for vague intimations of general ideas that may or may not be workable.”

MPEP 2164.01(a) states, "A conclusion of lack of enablement means that,

   time the application was flied, would not have taught one skilled in the art how to
   make and/or use the full scope  of  the  claimed  invention  without  undue
   experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed.
   Cir. 1993)."  That  conclusion  is  clearly  justified  here.  Thus,  undue
   experimentation will be required to practice Applicants' invention.

Conclusion
Claims 31-48 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 10, 2021.